DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to because in figure 1 black surface shading is not permitted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 		Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarron (US 9,021,721). With respect to claims 1-9 and 11-14, McCarron discloses an article of footwear (10) comprising:  an upper (12) having a ground facing surface (bottom surface of footbed 36); a primary sole part (outsole 26,130, 132; see figures 11-12) having a first foot facing surface, a peripheral surface, a first ground-facing surface (see figures 11-12), and a first volume for receiving an injected material (volume created between top surface of the shell layer 140 and the bottom surface of  the footbed 36 where midsole 120 can be injected molded, see figures 7-9, column 11, lines 26-33, and column 12, line 27, see e.g. fig. 12), wherein the first volume is defined by a cross-sectional area between a first proximal surface of  the upper by injection molding); wherein the second ground-facing surface (bottom surface of the midsole) comprises an attachment area adapted to accommodate a tertiary sole part, wherein the tertiary sole part (lateral projection 146 in the toe area and/or lateral area) comprises a third foot-facing surface and a third ground facing surface; wherein the peripheral surface of the primary sole part (outsole) defines an attachment area adapted to accommodate a quaternary sole part (lateral projection 146 in the heel area and/or medial area), wherein the .
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCarron in view of Rosenbaum (US 7,946,060). McCarron as described above discloses all the limitations of the claims except for wherein the cavity (internal volume of heel 132 and cavity 152) comprises support elements that connect from  a first side wall of the cavity to a second side wall of the cavity. Rosenbaum discloses an article of footwear (see figure 1), wherein a heel cavity (depression 22) comprises support elements that connect from  a first side wall of the cavity to a second side wall of the cavity for supporting and cradling a cushion material 24. Therefore, it would have been obvious to one of ordinary skill in the art to provide the cavity (internal volume of heel 132 and cavity 152) of McCarron with support elements that connect from a first side wall of the cavity to a second side wall of the cavity as taught by Rosenbaum to better support and cradle the cushioning material/heel strike projection of McCarron.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are article of footwears with primary and secondary soles analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/24/2022